Citation Nr: 0201667	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  00-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1980.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran submitted a timely substantive appeal in 
September 2000.

The veteran requested a personal hearing before a Member of 
the Board, and elected to have the requested hearing by 
videoconference.  The videoconference hearing was conducted 
in August 2001 before the undersigned Acting Member of the 
Board.


FINDINGS OF FACT

1.  The veteran has a medical diagnosis of PTSD, and that 
diagnosis conforms to the current Diagnostic and Statistical 
Manual of Mental Disorders.

2.  Disability due to PTSD resulting from postservice causes 
cannot be medically differentiated from the symptoms and 
disability resulting from a verified inservice stressor. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred PTSD as a result of his 
active service.  As a preliminary matter, the Board notes 
that VA has a statutory duty to assist a claimant with the 
development of facts pertinent to the claim.  That statutory 
duty has recently been modified by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  In this case, the RO afforded the veteran a 
comprehensive VA examination and the veteran has provided 
testimony on his own behalf.  In light of the favorable 
decision reached below, no further assistance or notification 
to the veteran is required in order to comply with any 
statutory duty.    

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001). Service 
connection for PTSD requires medical evidence that the 
diagnosis of that disorder is in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. 
§ 4.125.  Service connection for PTSD also requires a link, 
established by medical evidence, between current symptoms and 
the claimed inservice stressor and credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).  

Regarding the requirement under 38 C.F.R. § 3.304(f) that 
there be medical evidence establishing a diagnosis of PTSD, 
the veteran submitted statements from a treating provider, 
G.M., Ph.D., a psychologist, dated in August 1999 and in June 
2000, as well as a statement dated in February 1999 but 
received by the RO in February 2000.  Those statements 
disclose that Dr. M. treated the veteran for PTSD beginning 
in May 1999.  Following VA examination conducted in March 
2000, a VA examiner also rendered a diagnosis of PTSD.  Other 
private medical evidence of record reflects that other 
psychiatric diagnoses, including anxiety disorder and 
schizophrenia, have been rendered by various providers, but 
the more recent evidence and the evidence of greater weight 
shows a primary diagnosis of PTSD.  

The evidence also discloses that the VA examiner who 
conducted the March 2000 examination diagnosed PTSD.  That 
examiner also set out the DSM-IV criteria for assignment of a 
diagnosis of PTSD and explained what symptoms the veteran had 
that met each of the criteria.  Based on that examination 
report, the Board finds that the veteran's diagnosis of PTSD 
conforms to DSM-IV.   

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Where VA determines that the veteran did not engage in combat 
with the enemy and was not a POW, or the claimed stressor is 
not related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of an alleged stressor.  Instead, the record 
must contain service records or other credible evidence 
corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely of 
after-the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

In this case, the veteran does not contend that he was 
engaged in combat.  Rather, he contends that he was exposed 
to a stressor during peacetime service.  The veteran alleges 
that he was present in May or June 1977 when a fellow 
servicemember, whom he identified as Lt. R.T., was 
accidentally killed at Fort Benning, Georgia, during training 
exercises involving use of automatic weapons and machine 
guns.  The veteran's service medical records reflect that he 
was treated at medical facilities in Fort Benning, Georgia, 
in March 1977 and June 1977.  The U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), formerly known as 
the U.S. Army & Joint Services Environmental Support Group 
(ESG), stated, in a letter dated in October 1999, that the 
U.S. Army Safety Center records reveal that, in May 1977, a 
servicemember named R.T. was fatally injured on North 
Galloway Range, Fort Benning, Georgia.  There is thus 
credible supporting evidence confirming the claimed stressor.  

In private medical statements, including a statement dated in 
August 1999, Dr. M. stated that the veteran had flashbacks, 
sleep disturbances, and other symptoms of PTSD related to an 
accidental shooting death witnessed by the veteran at close 
range during military service.  He noted that the veteran 
also had sustained several head injuries, including 
concussions, and had psychiatric symptoms due to hypertensive 
events.  Dr. M. did not state the extent to which the 
veteran's psychiatric difficulties were due to PTSD, 
hypertensive events, or other disorders.  The Board notes 
that the veteran has been awarded service connection for 
hypertension.  

The examiner who conducted the VA examination in March 2000 
noted that the veteran's brother committed suicide prior to 
the veteran's military service, and that the veteran 
sustained head injuries with unconsciousness in 1984, 1993, 
and 1994.  The VA examiner concluded that the veteran did 
suffer from PTSD, but also concluded that "it cannot be 
ascertained" whether current symptoms were directly linked to 
the inservice stressor.  The examiner further opined that it 
appeared as if trauma subsequent to service exacerbated 
previous symptomatology, but that the post-service traumas 
were the one causing "much" of the current distress.  

In summary, the veteran has a diagnosis of PTSD and the 
stressor alleged by the veteran has been verified.  The Board 
recognizes that there is a question as to whether there is a 
link between current symptomatology and the inservice 
stressor.  The Board interprets the VA examiner's opinion as 
finding that the veteran had symptoms of PTSD before he 
incurred any postservice trauma, because the VA examiner 
stated that trauma subsequent to service "exacerbated 
previous symptomatology."  The VA examiner did not state that 
the veteran's current PTSD symptomatology is not linked to 
the inservice stressor.  Although the VA examiner opined that 
postservice stressors were causing "most" of the current 
distress, that is not a statement that the veteran's current 
PTSD symptoms are solely a result of postservice trauma.  

Although the examiner who provided the March 2000 opinion 
stated that the etiology of the veteran's current PTSD 
symptoms may be primarily of postservice origin, the private 
psychologist did not so find, and the Court has held that, in 
cases where it is not possible to separate the effects of a 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  Because the VA examiner was unable to disassociate 
the veteran's current disability due to PTSD from the 
verified inservice stressor, the Board must consider the 
current disability due to PTSD as resulting from the 
inservice stressor.  While the evidence which establishes 
that the veteran has a current PTSD disability as a result of 
an inservice stressor is not free from doubt, the Board must 
conclude that the evidence in that regard is at least in 
relative equipoise. Generally, under both 38 U.S.C.A. § 
5107(b) (West 1991) and the revisions under the VCAA, where 
there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of doubt in resolving each such issue goes to the 
claimant.  See also 38 C.F.R. § 3.102.  Therefore, resolving 
any doubt in the veteran's favor, the Board concludes that 
the veteran has a diagnosis of PTSD which conforms to DSM-IV, 
a verified inservice stressor, and current disability due to 
the inservice stressor.  The requirements for service 
connection for PTSD have thus been met, and a grant of 
service connection for that disability is warranted. 


ORDER

Service connection for PTSD is granted.



		
	James A. Frost 
	Acting Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 


